                   Case 1:21-cv-01769-PAE Document 36 Filed 09/07/21 Page 1 of 1 ird Avenue
                                                                                                  Suite 2800
                                                                                  New York, New York 10022
                                                                                  Telephone: (800) 400-6808
                                                                                   Facsimile: (800) 520-5523
                                                                                              www.kazlg.com

                                                            September 6, 2021
        VIA ECF

        Hon. Sarah L. Cave
        Daniel Patrick Moynihan Courthouse
        500 Pearl Street, Room 1670
        New York, NY 10007

                Re:     Ogbonna v. Equifax Information Services LLC, et al.
                        Case No.: 21 Civ. 1769 (PAE)(SLC)

        Dear Judge Cave:

                We represent the plaintiff in the above-referenced matter. For the reasons set forth below
        and in accordance with paragraph 9 of your Honor’s Standing Order Applicable to Settlement
        Conferences Before Magistrate Judge Cave (“Standing Order”), we write to respectfully request
        a brief adjournment of the Settlement Conference currently set for September 22nd at 2 p.m.

                Although the parties have been diligently working through the written discovery phase of
        this matter, we deem it prudent to conduct depositions before the conference. We believe this
        will enable the parties to have a more meaningful and productive settlement conference.
        Unfortunately, however, my observance of the upcoming Jewish holidays is making scheduling
        very difficult. As such, we respectfully request a brief adjournment.

                We thank the Court for its courtesies.

Plaintiff's letter-motion requesting an adjournment of      Respectfully submitted,
the September 22, 2021 Settlement Conference (ECF
No. 35) is GRANTED. The Settlement Conference is
ADJOURNED to Thursday, October 21, 2021 at 10:00
am, and will be hosted by the Court on Microsoft            Ross H. Schmierer, Esq.
Teams. The terms of the Settlement Conference
Scheduling Order (ECF No. 34) are incorporated by
reference,cc:and the  parties for
                   Attorneys  shall submit their
                                  Defendants (Viapre-
                                                   ECF)
conference submissions by no later than Friday,
October 15, 2021.

The Clerk of Court is respectfully directed to set this
matter as a Settlement Conference and to close ECF
No. 35.

SO ORDERED 9/7/2021


                 ARIZONA      -   CALIFORNIA - MINNESOTA - NEVADA -                NEW JERSEY
                                    NEW YORK - TEXAS - WASHINGTON
